                      UNITED STATES DEPARTMENT OF JUSTICE
                    EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                   NEW YORK FEDERAL PLAZA IMMIGRATION COURT


 STANDING ORDER OF THE NEW YORK FEDERAL PLAZA IMMIGRATION COURT
      RELATING TO FILINGS FOR CASES ADJOURNED DUE TO COVID-19


IT IS HEREBY ORDERED, that effective immediately for cases adjourned due to COVID-19, the new
filing deadline shall be as set forth in the Immigration Court Practice Manual Ch 3.1(b) unless the
Immigration Judge otherwise establishes a filing deadline based upon the rescheduled hearing date (“ revised
call-up date”). The provisions of this court’s Standing Order relating to Three Month Temporal Limit On
Filings Through E-Mail remain in effect.




                                                                              Digitally signed by CARRIE

__5-8-2020____________________                           CARRIE PAPILLO PAPILLO
                                                        __________________________________
                                                                          Date: 2020.05.08 15:37:14 -04'00'

Date                                                    Carrie C. Johnson-Papillo
                                                        Assistant Chief Immigration Judge
                                                        New York Broadway Immigration Court
